Exhibit 10.25

ASSUMPTION AGREEMENT

By and Between

Homeowners Choice Property & Casualty Insurance Company, Inc.

and

HomeWise Insurance Company

Dated as of November 2, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 DEFINITIONS

     1   

Section 1.1

  Defined Terms      1   

Section 1.2

  Interpretation      5   

Article 2 THE ASSUMPTION TRANSACTION

     5   

Section 2.1

  Assumed Policies      5   

Section 2.2

  Assumption Certificates      6   

Section 2.3

  Representations and Warranties of the Company      6   

Section 2.4

  Representations and Warranties of HCPCI      7   

Section 2.5

  Conditions Precedent to Effectiveness of Agreement      8   

Section 2.6

  Transfer of Unearned Premium Reserve      8   

Section 2.7

  Non-Assumption of Liabilities      9   

Article 3 PAYMENTS AND OFFSET

     9   

Section 3.1

  Premium Payments      9   

Section 3.2

  Offset Rights      12   

Section 3.3

  Premium Payments for Assumed Policies      12   

Section 3.4

  Final Settlement, Reports and Remittances      12   

Article 4 CLAIMS ADMINISTRATION

     14   

Article 5 REGULATORY MATTERS

     15   

Article 6 DUTY OF COOPERATION

     15   

Article 7 RESOLUTION OF DISPUTES

     15   

Article 8 REPLACEMENT POLICIES

     16   

Section 8.1

  Right to Offer Replacement Policies and Renewals      16   

Section 8.2

  Communications with Producers and Policyholders      17   

Section 8.3

  Non-Solicitation With Respect to the Assumed Policies      17   

Article 9 REGULATORY APPROVALS

     18   

Article 10 TERMINATION

     18   

Article 11 INDEMNIFICATION

     19   

Section 11.1

  Indemnification Obligations of the Company      19   

Section 11.2

  Indemnification Obligations of HCPCI      19   

Article 12 MISCELLANEOUS

     19   

Section 12.1

  Notices      19   

Section 12.2

  Assignment; Parties in Interest      21   

Section 12.3

  Waivers and Amendments; Preservation of Remedies      21   

Section 12.4

  Governing Law; Venue      21   

Section 12.5

  Counterparts      21   

Section 12.6

  Entire Agreement; Merger      22   

Section 12.7

  Exhibits and Schedules      22   

Section 12.8

  Headings      22   

Section 12.9

  Severability      22   

Section 12.10

  Expenses      22   

Section 12.11

  Further Assurances      22   

Section 12.12

  Currency      23   



--------------------------------------------------------------------------------

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT (this “Agreement”), dated as of November 2, 2011, is
entered into by and between, HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE
COMPANY, INC., a Florida domiciled insurance company (“HCPCI”), and HOMEWISE
INSURANCE COMPANY, a Florida domiciled insurance company (the “Company”) (each,
a “Party”; together, the “Parties”).

RECITALS:

WHEREAS, the Parties wish to consummate a transfer of Company’s Florida business
to HCPCI; and

WHEREAS, as more particularly set forth herein, the Company and HCPCI wish to
enter into an assumption arrangement pursuant to which HCPCI will assume all
losses occurring on or after the Assumption Effective Date (as defined below)
with respect to all of the homeowners’ multi-peril and dwelling fire insurance
contracts, policies, certificates, binders, slips, covers or other agreements of
insurance, including all supplements, riders and endorsements issued or written
in connection therewith and extensions thereto, issued, renewed, or written by
or on behalf of the Company (including any policies may have been previously
assumed by the Company from another insurer or acquired by merger) covering
homes located in Florida that are in-force as of the Assumption Effective Date,
including also such policies that are renewed or processed for renewal by the
Company after the Assumption Effective Date (the “Assumed Policies”);

WHEREAS, the Parties intend for HCPCI to assume no duties, liabilities or
obligations of any kind whatsoever attributed to or arising out of claims
occurring or arising from events occurring prior to the Assumption Effective
Date under the Assumed Policies; and

WHEREAS, in consideration for, among other things, the assignment of the
Company’s right to refunds for return commissions and other administration fees
which may become due from agents, producers, brokers or other administrative
entities, HCPCI has agreed to pay a Ceding Commission to the Company, as set
forth in Sections 2.6 and 3.1;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants set forth herein, and in reliance upon the
representations, warranties, conditions and covenants contained herein, and
intending to be legally bound hereby and thereby, the Parties hereto do hereby
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1         Defined Terms.

The following terms shall have the respective meanings specified below
throughout this Agreement.

“Agreement” has the meaning set forth in the first paragraph.



--------------------------------------------------------------------------------

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to any Person, any other Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person. As used in this definition, “control” (including, with
correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract, as trustee or executor,
or otherwise).

“Applicable Law” means any order, law, statute, regulation, rule, pronouncement,
ordinance, bulletin, writ, injunction, directive, judgment, decree, principle of
common law, constitution or treaty enacted, promulgated, issued, enforced or
entered by any Governmental Entity applicable to the parties hereto, or any of
their respective businesses, properties or assets.

“Assumed Policies” has the meaning set forth in the recitals.

“Assumption Certificate” shall mean the certificate to be issued by HCPCI to the
policyholder of any Assumed Policy, which shall be in the form agreed to by the
Parties and approved by the Florida Office of Insurance Regulation in accordance
with the terms of the Consent Order approving this Agreement.

“Assumption Effective Date” means 12:01 a.m. Eastern Time on November 1, 2011.

“Ceding Commission” has the meaning set forth in Section 2.6.

“Claim” and “Claims” means any and all claims, requests, demands or notices made
by or on behalf of policyholders, beneficiaries or third party claimants for
indemnification or payment for amounts due or alleged to be due under the
Assumed Policies.

“Company” has the meaning set forth in the first paragraph.

“Confidential Information” means any confidential or proprietary information
related to the Assumed Policies, including written or electronically stored
confidential and proprietary data which identifies past or current customers of
the Company or its Affiliates, written information about business practices,
product design, pricing, research, or development, computer systems and written
business plans of the Company or its Affiliates, and confidential and
proprietary computer data processing tapes, record formats, source and object
codes, in each case related to the Assumed Policies.

“Governmental Entity” means any federal, state, local, foreign, international or
multinational entity or authority exercising executive, legislative, judicial,
regulatory, administrative or taxing functions of or pertaining to government.

“HCPCI” has the meaning set forth in the first paragraph.

“Initial UPR Transfer Amount” has the meaning set forth in Section 3.1(a)(i).

 

- 2 -



--------------------------------------------------------------------------------

“Inuring Reinsurance” means all reinsurance agreements, treaties and contracts,
including any renewals or extensions thereof, to the extent such reinsurance
agreements, treaties and contracts provide reinsurance coverage for the Assumed
Policies.

“Outside Accountants” has the meaning set forth in Section 3.1(a)(vi).

“Party” and “Parties” have the meanings set forth in the first paragraph.

“Person” shall mean any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, limited liability company, trust,
estate, unincorporated organization, Governmental Entity or other entity.

“Post-Assumption Losses” shall mean liabilities and obligations for Claims
directly arising from events caused by a peril covered by the Assumed Policies
occurring on or after the Assumption Effective Date and all loss adjustment
expenses and defense costs attributed to such Claims. “Post-Assumption Losses”
shall not include any Pre-Assumption Effective Date Liabilities.
“Post-Assumption Losses” shall not include any liabilities or obligations
incurred by or on behalf of the Company as a result of any grossly negligent,
willful, fraudulent or criminal act or violation of the Florida Insurance Code
by the Company, any of its officers, managers, employees, or agents or any of
its Affiliates or any of the officers, directors, employees or agents of its
Affiliates, regardless of when such liabilities or obligations are incurred.
“Post-Assumption Losses” shall not include (i) any Claims arising from, relating
or connected to or in any way associated with an event caused by a peril covered
by the Assumed Policies and occurring or beginning to occur before the
Assumption Effective Date; (ii) any loss adjustment expenses or defense costs
attributable to such a Claim described in (i), including expenses related to the
investigation, appraisal, settlement, litigation, defense or appeal of such a
Claim; (iii) liabilities for consequential, exemplary, punitive or similar extra
contractual damages related or connected to or in any way associated with such a
Claim described in (i); (iv) liabilities for statutory or regulatory fines or
penalties related or connected to or in any way associated with such a Claim
described in (i); or (v) any claim alleging bad faith or unfair or deceptive
insurance practices or any claim that could be brought pursuant to Sections
624.155 or 626.9541, Florida Statutes, related or connected to or in any way
associated with such a Claim described in (i). “Post-Assumption Losses” shall be
gross of any Inuring Reinsurance which may otherwise be available to or for the
benefit of the Company with regard to the Assumed Policies, except to the extent
(if any) the Company has fully paid the reinsurance premiums for such Inuring
Reinsurance as of the Assumption Effective Date. HCPCI shall in no event be
liable for or obligated to pay any premiums attributed to any Inuring
Reinsurance which may otherwise provide coverage for the Assumed Policies
post-Assumption Effective Date, as such obligations and liabilities for Inuring
Reinsurance premiums are to remain the exclusive obligation and liability of the
Company under the terms of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Pre-Assumption Effective Date Liabilities” means claims, losses, expenses,
costs or liabilities of any kind whatsoever under the Assumed Policies occurring
prior to the Assumption Effective Date or in any way related or connected to or
associated with an event occurring before the Assumption Effective Date,
including any claims, losses, expenses, costs or liabilities (including incurred
but not reported claims, losses, costs or expenses) arising out of or attributed
to losses or claims occurring prior to the Assumption Effective Date or in any
way related or connected to or associated with an accident or event occurring
before the Assumption Effective Date, regardless of whether the accident or
event is known or unknown before the Assumption Effective Date. This term also
includes any and all duties, obligations, covenants, costs, expenses or
liabilities of any kind whatsoever arising from or attributed to the Company or
its business operations, whether incurred or performed by the Company directly
or indirectly through its Affiliates or other Persons (excluding HCPCI and its
Affiliates from the term “Persons” for this purpose). This term shall include
(i) any Claims arising from, relating or connected to or in any way associated
with an accident or event caused by a peril covered by the Assumed Policies and
occurring or beginning to occur before the Assumption Effective Date, regardless
of whether such accident or event is known or unknown before the Assumption
Effective Date; (ii) any loss adjustment expenses or defense costs attributable
to such a Claim described in (i), including expenses related to the
investigation, appraisal, settlement, litigation, defense or appeal of such a
Claim; (iii) liabilities for consequential, exemplary, punitive or similar extra
contractual damages related or connected to or in any way associated with such a
Claim described in (i); (iv) liabilities for statutory or regulatory fines or
penalties related or connected to or in any way associated with such a Claim
described in (i); (v) any claim alleging bad faith or unfair or deceptive
insurance practices or any claim that could be brought pursuant to Sections
624.155 or 626.9541, Florida Statutes, related or connected to or in any way
associated with such a Claim described in (i). The Parties expressly intend for
HCPCI to assume only those obligations and liabilities for the Assumed Policies
arising on or after the Assumption Effective Date and the obligations associated
with Unearned Premium Reserves (as each of these terms is defined herein).

“Preliminary UPR Transfer Amount” has the meaning set forth in
Section 3.1(a)(ii).

“Premium(s)” means all gross written premiums, pre-paid premiums,
considerations, deposits, premium adjustments, fees and similar amounts, less
cancellation and return premiums, with regard to the Assumed Policies following
the Assumption Effective Date.

“Replacement Policy” means a policy offered or issued by HCPCI on its own policy
forms, to take effect upon the expiration or cancellation of an Assumed Policy.

“Return Premium Ceding Amount” has the meaning set forth in Section 3.1(a)(i).

“Unearned Premium Reserves” means the gross liability as of the Assumption
Effective Date for the amount of collected Premium and receivables for
uncollected Premium corresponding to the unexpired portion of all Assumed
Policies, calculated using the daily pro rata method, prepared in accordance
with statutory accounting practices, and subject to any applicable Premium,
commission or brokerage adjustments prior to or after the Assumption Effective
Date pursuant to the underlying terms and conditions of the Assumed Policies or
agent or broker contracts related thereto, which adjustments shall be accounted
for and settled as between the Parties pursuant to Section 3.1(a) and
Section 3.4.

“Unresolved Changes” has the meaning set forth in Section 3.1(a)(vi).

“UPR Transfer Amount” means the final amount determined pursuant to the
procedures set forth in Section 3.1(a) by applying the UPR Adjustment (if any)
to the Preliminary UPR Transfer Amount.

 

- 4 -



--------------------------------------------------------------------------------

“UPR True Up Report” has the meaning set forth in Section 3.1(a)(ii).

“UPR Adjustment” has the meaning set forth in Section 3.1(a)(ix).

Section 1.2         Interpretation.

(a)        The Parties hereto have participated jointly in the negotiation and
drafting of this Agreement. Consequently, in the event that an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties hereto, and no presumption or burden of proof
will arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.

(b)        When a reference is made in this Agreement to a section or article,
such reference will be to a section or article of this Agreement unless
otherwise clearly indicated to the contrary. Whenever the words “include”,
“includes” or “including” are used in this Agreement they will be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“herewith” and words of similar import will, unless otherwise stated, be
construed to refer to this Agreement (including the schedules and exhibits) as a
whole and not to any particular provision of this Agreement. The meaning
assigned to each term used in this Agreement will be equally applicable to both
the singular and the plural forms of such term, and words denoting any gender
will include all genders. Where a word or phrase is defined herein, each of its
other grammatical forms will have a corresponding meaning.

(c)        The schedules and exhibits, if any, attached hereto are incorporated
into this Agreement and will be deemed a part hereof as if set forth herein in
full. In the event of any conflict between the provisions of this Agreement and
any schedule or exhibit, the provisions of this Agreement will control.
Capitalized terms used in the schedules have the meanings assigned to them in
this Agreement. The listing of an item in one section of the schedules shall be
deemed a listing in each section of the schedules, notwithstanding the lack of a
specific cross-reference, and to apply to each other representation and warranty
to which its relevance is reasonably apparent on its face. The section
references referred to in the schedules are to sections of this Agreement,
unless otherwise expressly indicated.

ARTICLE 2

THE ASSUMPTION TRANSACTION

Section 2.1         Assumed Policies.

(a)        Effective on and as of the Assumption Effective Date, (i) the Company
shall transfer and absolutely assign to HCPCI, and HCPCI shall take assignment
of, all of the contractual and other rights of the Company under and with
respect to the Assumed Policies, including all Premium receivables, and
(ii) HCPCI shall assume all contractual obligations under the Assumed Policies
corresponding to the Unearned Premium Reserves, including Post-Assumption
Losses; provided, however, that HCPCI shall have no duties, responsibilities, or
obligations with regard to, any Pre-Assumption Effective Date Liabilities and
the Company will retain contract rights with respect to the Pre-Assumption
Effective Date Liabilities.

 

- 5 -



--------------------------------------------------------------------------------

(b)        HCPCI agrees to substitute itself in the Company’s place with respect
to the Assumed Policies as if it had issued each Assumed Policy on the
Assumption Effective Date, such that HCPCI shall perform all contractual
promises made by the Company and shall be entitled to exercise all of the
Company’s rights, in each case arising on or after the Assumption Effective Date
pursuant to the terms and conditions of the Assumed Policies, but excluding any
Pre-Assumption Effective Date Liabilities, which shall remain the exclusive
obligation of the Company. HCPCI hereby covenants and agrees that it may be sued
for its actions after the Assumption Effective Date, in its own name, by a
policyholder for Post-Assumption Losses under the Assumed Policies, except for
any Pre-Assumption Effective Date Liabilities, for which HCPCI shall have no
liability or obligation of any kind whatsoever.

(c)        It is the intent of the Parties to this Agreement to accomplish, as
of the Assumption Effective Date, a complete transfer of all of the Company’s
contractual rights, obligations, liabilities and risks with respect to each of
the Assumed Policies (provided that the Company shall retain any and all
Pre-Assumption Effective Date Liabilities and any rights associated therewith)
with the result that HCPCI, as transferee, in all respects and conditions, shall
succeed the Company as the insurer under the terms and provisions of each of the
Assumed Policies as though HCPCI had issued such Assumed Policies on the
Assumption Effective Date, and to transfer to HCPCI, as administrator, full and
complete responsibility for servicing and administering Claims for
Post-Assumption Losses under the Assumed Policies in accordance with the terms
and conditions of this Agreement (excluding Pre-Assumption Effective Date
Liabilities).

(d)        On and after the Assumption Effective Date, no further rights or
liabilities shall accrue to the Company under Assumed Policies other than those
associated with Pre-Assumption Effective Date Liabilities.

Section 2.2         Assumption Certificates.

Promptly after the Assumption Effective Date, HCPCI shall issue to each of the
policyholders of the Assumed Policies an Assumption Certificate.

Section 2.3         Representations and Warranties of the Company.

The Company hereby represents and warrants to HCPCI as of the date of execution
of this Agreement the following:

(a)        The Company is an insurance company duly authorized and validly
existing under the laws of the State of Florida.

(b)        The Company has all requisite power and authority to execute and
deliver this Agreement and to perform all of its respective obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement by the Company has been duly and validly authorized by all necessary
action of the Company, and no further action, consent or approval on the part of
the Company is required for the valid performance of its obligations under this
Agreement, except as otherwise identified in Schedule 2.3(b) attached hereto.

 

- 6 -



--------------------------------------------------------------------------------

(c)        The execution, delivery and performance of this Agreement by the
Company does not require the amendment of any contracts, agreements or other
instruments of the Company or its Affiliates, and no third party consents or
authorizations are required for the valid performance of its obligations under,
or to otherwise effectuate the terms of, this Agreement, except as otherwise
identified in Schedule 2.3(c) attached hereto.

(d)        There is no action, suit, investigation or proceeding pending
against, or affecting the properties of the Company before any court or
arbitrator or any Governmental Entity, agency or official which challenges or
seeks to prevent the consummation of the transactions contemplated hereby.

EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 2.3,
NEITHER THE COMPANY, ANY OF ITS AFFILIATES NOR ANY OTHER PERSON MAKES ANY
REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED,
WITH RESPECT TO THE COMPANY, ANY OF ITS AFFILIATES OR THEIR RESPECTIVE BUSINESS,
OPERATIONS, ASSETS, ASSUMED POLICIES, LIABILITIES, CONDITION (FINANCIAL OR
OTHERWISE) OR PROSPECTS. HCPCI HEREBY EXPRESSLY WAIVES ANY CLAIMS AND CAUSES OF
ACTION AND ANY OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, AT COMMON
LAW, BY STATUTE OR OTHERWISE IN EACH CASE RELATING TO THE ACCURACY, COMPLETENESS
OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL)
HERETOFORE FURNISHED TO HCPCI AND ITS REPRESENTATIVES BY OR ON BEHALF OF THE
COMPANY OR ANY OF ITS AFFILIATES. WITHOUT LIMITING THE FOREGOING, NEITHER THE
COMPANY, ANY OF ITS AFFILIATES NOR ANY OTHER PERSON IS MAKING ANY REPRESENTATION
OR WARRANTY TO HCPCI WITH RESPECT TO ANY FINANCIAL PROJECTION OR FORECAST
RELATING TO THE BUSINESS, OPERATIONS, ASSETS, LIABILITIES, ASSUMED POLICIES,
CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY.

Section 2.4         Representations and Warranties of HCPCI.

HCPCI hereby represents and warrants to the Company as of the date of execution
of this Agreement the following:

(a)        HCPCI is an insurance company duly authorized and validly existing
under the laws of the State of Florida and has all requisite power and authority
to sell, own, lease and operate its respective assets and business and to carry
on its respective businesses as now being conducted.

(b)        HCPCI has all requisite power and authority to execute and deliver
this Agreement and to perform all of its respective obligations hereunder. The
execution, delivery and performance of this Agreement by HCPCI has been duly and
validly authorized by all necessary action of HCPCI, and no further action,
consent or approval on the part of HCPCI is required for the valid performance
of its obligations under this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(c)        The execution, delivery and performance of this Agreement by HCPCI
does not require the amendment of any contracts, agreements or other instruments
of HCPCI or its Affiliates, and no third party consents or authorizations are
required for the valid performance of its obligations under, or to otherwise
effectuate the terms of, this Agreement.

(d)        There is no action, suit, investigation or proceeding pending
against, or affecting the properties of HCPCI before any court or arbitrator or
any Governmental Entity, agency or official which challenges or seeks to prevent
the consummation of the transactions contemplated hereby.

Section 2.5        Conditions Precedent to Effectiveness of Agreement.

In order for the transactions contemplated by this Agreement to become
effective, the following conditions shall have been satisfied on or before the
date of execution of this Agreement:

(a)        The Company shall provide to HCPCI fully executed and duly authorized
written consents or authorizations identified in Schedule 2.3(b) that are
required to effectuate the provisions of this Agreement, in such forms as are
acceptable to HCPCI in its sole discretion;

(b)        The Company shall provide to HCPCI fully executed amendments to any
and all contracts, agreements or other instruments of the Company or its
Affiliates, or written consents or authorizations from any third parties
(including confidentiality agreements), which HCPCI determines in its sole
discretion are required to effectuate the provisions of this Agreement, in such
forms as are acceptable to HCPCI in its sole discretion, including amendments to
any contracts, agreements, instruments, or consents and authorizations
identified in Schedule 2.3(c);

(c)        The Florida Office of Insurance Regulation shall execute and issue a
Consent Order, which has been duly executed by the Parties, approving this
Agreement and the transactions contemplated herein, and expressly finding, among
other things, that this Agreement is supported by “fair consideration” and is
not intended to hinder, delay, or defraud either then-existing or future
creditors of the Company, as contemplated by Chapter 631, Florida Statutes;

(d)        The Company shall pay HCPCI the first installment of the Initial UPR
Transfer Amount into an account specified by HCPCI; and

(e)        Any other deliveries contemplated by the other provisions hereof.

Section 2.6        Transfer of Unearned Premium Reserve.

It is the intent of the Parties that the Company shall transfer and pay to HCPCI
an amount made up of cash and Premium receivables equal to one hundred percent
(100%) of the amount of the Unearned Premium Reserves net of a ceding commission
(the “Ceding Commission”) equal to ten percent (10%) of the Unearned Premium
Reserves, all subject to an initial true-up, adjustment and settlement
approximately forty-five (45) days after the Assumption Effective Date pursuant
to the provisions of Section 3.1(a), offsets and a final true-up and settlement
on April 30, 2012 pursuant to Section 3.4. HCPCI shall have no obligation or
liability to pay any of the Company’s premiums, assessments, costs or other
liabilities whatsoever arising from or attributed to premium taxes, residual
market or guaranty fund assessments (including assessments by the Florida
Insurance Guaranty Association, Florida Hurricane Catastrophe Fund, and Citizens
Property Insurance Corporation), reimbursement premiums arising under Company’s
contracts with the Florida Hurricane Catastrophe Fund, or premiums arising under
Company’s contracts with other reinsurers. The Parties agree that the Unearned
Premium Reserves shall only be reduced by the Ceding Commission, and the
premiums, assessments, costs or other liabilities identified in the immediately
preceding sentence shall remain the exclusive obligation of the Company to pay
or satisfy out of the Ceding Commission or such other assets or funds of the
Company. The Unearned Premium Reserves (including the right to receive return
commissions from agents, producers, brokers and other administrative entities)
shall be the sole and exclusive property of HCPCI on and after the Assumption
Effective Date.

 

- 10 -



--------------------------------------------------------------------------------

Section 2.7        Non-Assumption of Liabilities.

Except as otherwise expressly stated in this Agreement, neither HCPCI nor any of
its Affiliates will, directly or indirectly, assume any liability or obligation
of the Company or its Affiliates of any kind, character or description,
regardless of when incurred, discovered or reported.

ARTICLE 3

PAYMENTS AND OFFSET

Section 3.1        Premium Payments.

(a)        Unearned Premium Reserves; True Up Process.

 (i)        The Company shall remit to HCPCI an amount equal to Forty-Eight
Million Dollars ($48,000,000.00) (the “Initial UPR Transfer Amount”) in two
installments: the first installment an amount equal to Twenty-Two Million
Dollars ($22,000,000.00) by wire transfer of immediately available funds upon
execution of this Agreement and the second installment an amount equal to
Twenty-Six Million Dollars ($26,000,000.00) by wire transfer of immediately
available funds no later than ten (10) calendar days following the date of
execution of this Agreement. The Initial UPR Transfer Amount will not reflect
Ceding Commission on Unearned Premium Reserves attributable to (A) receivables
for uncollected Premium and (B) an estimate of return Premiums. The amount of
the Ceding Commission attributable to B above is referred to as the “Return
Premium Ceding Amount.”

 (ii)        Within forty-five (45) days following the Assumption Effective
Date, HCPCI shall calculate the Unearned Premium Reserve as of the Assumption
Effective Date considering the post-Assumption Effective Date information
available to the Parties, including the uncollectibility of receivables for
uncollected Premium. The sum of the Unearned Premium Reserve, as calculated in
this Section 3.1(a)(ii), plus the Return Premium Ceding Amount will result in
the “Preliminary UPR Transfer Amount” and HCPCI shall send to the Company its
computation of the Preliminary UPR Transfer Amount together with its work papers
used to compute the same (the “UPR True Up Report”).

 

- 9 -



--------------------------------------------------------------------------------

(iii)        If, within twenty (20) days following its receipt of the UPR True
Up Report, the Company does not dispute the UPR True Up Report or the
Preliminary UPR Transfer Amount prepared by HCPCI, then the Preliminary UPR
Transfer Amount, as set forth in the UPR True-up Report, shall be considered the
finally determined UPR Transfer Amount for purposes of this Agreement.

(iv)        In the event the Company has any dispute with regard to the UPR True
Up Report or the Preliminary UPR Transfer Amount, such dispute shall be resolved
in the manner described in this Section 3.1(a). The Company shall notify HCPCI
in writing of such dispute within twenty (20) days after the Company’s receipt
of the UPR True Up Report, which notice shall specify in reasonable detail the
nature of the dispute.

(v)        During the thirty (30) day period following the Company’s receipt of
such notice, the Parties shall attempt to resolve such dispute and determine the
final calculation of the UPR Transfer Amount.

(vi)        If, at the end of the thirty (30) day period specified in subsection
(a)(v) above, the Parties shall have failed to reach a written agreement with
respect to all or a portion of such dispute (those items that remain in dispute
at the end of such period are the “Unresolved Changes”), the Unresolved Changes
shall be referred to an accounting firm (the “Outside Accountants”) jointly
selected by the Company’s accountants and HCPCI’s accountants for review and
resolution of any and all matters (but only such matters) which remain in
dispute. The Company and HCPCI shall instruct their respective accountants to
select the Outside Accountants in good faith within ten (10) days. If the
Company’s and HCPCI’s accountants shall not have agreed upon the Outside
Accountants within such ten (10) day period, within an additional five (5) days,
they shall each designate an accounting firm that has not performed work in the
last two years for either the Company or HCPCI and with expertise with respect
to homeowners’ insurance business in the United States and the Outside
Accountants shall be selected by lot from those two accounting firms. If only
one of the Company’s and HCPCI’s accountants shall so designate a name of an
accounting firm for selection by lot, such accounting firm so designated shall
be the Outside Accountants.

(vii)        Each Party hereto agrees to execute, if requested by the Outside
Accountants, a reasonable engagement letter. All fees and expenses relating to
the work, if any, to be performed by the Outside Accountants shall be borne pro
rata by the Company and HCPCI in inverse proportion to the allocation of the
dollar amount of the Unresolved Changes, in the aggregate, between the Company
and HCPCI made by the Outside Accountants such that the party with whom the
Outside Accountants agree more closely pays a lesser proportion of the fees and
expenses. The Outside Accountants shall act as an arbitrator to determine, based
solely on the provisions of this Agreement and the presentations by the Company
and HCPCI, or Representatives thereof, and not by independent review, only the
resolution of the Unresolved Changes. The Outside Accountants’ resolution of the
Unresolved Changes, which for each of the Unresolved Changes shall be within the
range of values of the amount claimed by either Party as to any of the
Unresolved Changes, shall be made within thirty (30) days of the submission of
the Unresolved Changes to the Outside Accountants, shall be set forth in a
written statement delivered to the Company and HCPCI and shall be deemed to be
mutually agreed upon by the Company and HCPCI for all purposes of this
Agreement. Any changes to the UPR True Up Report resulting from such resolution
of the Unresolved Changes shall be made, and such UPR True Up Report, as so
changed shall be the final UPR True Up Report and the UPR Transfer Amount
reflected therein shall be deemed the finally determined UPR Transfer Amount for
purposes of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

 (viii)        Cooperation. At all times prior to the final determination of the
final UPR True Up Report and UPR Transfer Amount, HCPCI shall cooperate fully
with the Company and the Company’s authorized Representatives, including
providing, on a timely basis, all information necessary or useful in reviewing
the UPR True Up Report.

 (ix)        UPR Adjustment. If, pursuant to the final UPR True Up Report, the
finally determined Unearned Premium Reserve is greater than the Initial UPR
Transfer Amount, the Company shall pay to HCPCI, in a manner provided in
Section 3.1(a)(x), the amount of such difference to the extent not previously
paid. If, pursuant to the final UPR True Up Report, the final UPR Transfer
Amount is less than the Initial UPR Transfer Amount, HCPCI shall pay to the
Company, in a manner provided in Section 3.1(a)(x), the amount of such
difference). Any payment hereunder shall be referred to as the “UPR Adjustment.”

 (x)        Payment of UPR Adjustment. Payment of the UPR Adjustment shall be
made within five (5) business days after the amount of the UPR Adjustment has
been finally determined pursuant hereto, by wire transfer to the applicable
Party of immediately available funds by the Party obligated to make such payment
to the account designated by the receiving Party.

 (b)        Collection of Premiums.

  Following the Assumption Effective Date and subject to Section 3.3(a), all
Premiums collected by HCPCI or any of its Affiliates attributed to Assumed
Policies shall be retained by HCPCI and all Premiums collected by the Company
shall be deposited directly into an account (or accounts) designated by, and
issued in the name of, HCPCI or its Affiliate. Any Premiums collected by the
Company pursuant to this Section 3.1 or Section 3.3 shall be the sole and
exclusive property of HCPCI and, notwithstanding Section 3.2, shall not be
subject to setoff in any form by the Company.

 

- 11 -



--------------------------------------------------------------------------------

Section 3.2        Offset Rights.

Except as otherwise expressly provided herein, each Party hereto, and each of
its respective Affiliates at the time an offset is asserted, shall have, and may
exercise at any time and from time to time, the right to offset any balance or
balances due to the other Party or any of its Affiliates at the time an offset
is asserted, arising under this Agreement or any other agreement hereafter
entered into by and between them, and regardless of whether on account of
Premiums, Ceding Commissions, or Post-Assumption Losses related to or arising
under the Assumed Policies; provided, however, that in the event of the
insolvency of a Party hereto or any of its Affiliates, offsets shall only be
allowed in accordance with the provisions of Applicable Law.

Section 3.3        Premium Payments for Assumed Policies

(a)        Upon and after the Assumption Effective Date, all Premium payments
collected under the Assumed Policies shall be the sole property of HCPCI.
Effective as of the Assumption Effective Date, the Company hereby assigns all of
rights and privileges to draft or debit the accounts of any policyholders of the
Assumed Policies for Premiums due after the Assumption Effective Date under the
Assumed Policies pursuant to existing pre-authorized bank draft or electronic
fund transfer arrangements between the Company and such policyholders. On and
after the Assumption Effective Date, HCPCI is authorized to collect Premiums for
the Assumed Policies from policyholders of the Company and may deposit such
Premiums directly into one or more accounts designated by, and issued in the
name of, HCPCI. To the extent any Premiums are received directly by the Company
or its Affiliate, the Company shall so advise HCPCI and shall promptly remit
them to HCPCI. The Company hereby appoints HCPCI as its duly appointed
attorney-in-fact for purposes of authorizing HCPCI to endorse any Premium
checks, drafts and money orders on behalf of the Company for deposit into
HCPCI’s accounts for Premiums due on and after the Assumption Effective Date.
HCPCI and the Company agree to maintain accounting and operational records and
books in adequate detail so as to identify the specific Assumed Policies and
policyholders of the Company with respect to all collected Premiums.

(b)        HCPCI shall timely pay any return Premium coming due under the
Assumed Policies payable on or after the Assumption Effective Date, net of any
Ceding Commission which may apply to such amounts. HCPCI’s obligation to pay
such return Premium is limited to payment of such Premium actually received by
HCPCI as part of the Unearned Premium Reserves. The Company shall retain the
exclusive obligation to pay return Premium attributed to the Assumed Policies
prior to the Assumption Effective Date.

Section 3.4        Final Settlement, Reports and Remittances.

(a)        Ceding Commissions attributable to Premium refunds will be credited
to HCPCI. On April 30, 2012, the Parties shall conduct a settlement based upon
monthly bordereaux to be provided by or on behalf of HCPCI evidencing the amount
due or to be due in a form, and containing such detail, as is agreed to by the
Parties. Such settlement shall fully settle the amount by which the Initial UPR
Transfer Amount exceeds or does not exceed the amount intended to be transferred
pursuant to Section 2.6 after taking into account all payments, credits, offsets
and other adjustments, including Ceding Commissions attributable to return
Premiums paid by HCPCI (such Ceding Commissions will be credited to HCPCI) and
other similar Premium or commission adjustments payable to or by the Company or
HCPCI pursuant to the terms of any of the Assumed Policies or any agent,
producer or broker contract that relates to the Assumed Policies, which
adjustments, whether positive or negative, shall be credited to or charged
against HCPCI, as the case may be. Each Party shall pay or credit in cash or its
equivalent to the other all net amounts for which it may be liable under the
terms and conditions of this Agreement at the April 30, 2012 settlement. The
Company hereby assigns to HCPCI any rights it has to return commissions that
become due from any agent, producer, broker or other administrative entity as a
result of returned Premiums paid by HCPCI, and HCPCI may collect such return
commissions directly from such Persons. Receipt of return commissions by HCPCI
from such an agent, producer, broker or other administrative entity will
constitute credit charged against HCPCI for return Ceding Commission to the
extent of such receipt, but not in excess of amounts credited to HCPCI for
return Ceding Commission.

 

- 12 -



--------------------------------------------------------------------------------

(b)        The Company and HCPCI shall furnish each other with such records,
reports and information with respect to the Post-Assumption Losses, Claims,
Inuring Reinsurance, and Unearned Premium Reserves, as may be reasonably
required by the other Party to comply with any internal reporting requirements
or reporting requirements of any Governmental Entity or to prepare and complete
such Party’s quarterly and annual financial statements. In addition, if
requested by the Company, HCPCI shall provide the Company with (i) monthly
reports within thirty (30) days following the end of each month and in such form
as agreed by the Parties, identifying all adjustments to Premiums or Ceding
Commissions, and (ii) such additional information as may be reasonably requested
by the Company with respect to any such reports.

(c)        If the Company or HCPCI receives notice of, or otherwise becomes
aware of, any inquiry, investigation, proceeding, from or at the direction of a
Governmental Entity, or is served or threatened with a demand for litigation,
arbitration, mediation or any other similar proceeding relating to the Assumed
Policies, the Company or HCPCI, as applicable, shall promptly notify the other
Party thereof, whereupon the Parties shall cooperate in good faith and use their
respective commercially reasonable efforts to resolve such matter in a mutually
satisfactory manner in light of all the relevant business, regulatory and legal
facts and circumstances.

(d)        Each Party, at its expense, shall have the right, through authorized
Representatives and upon reasonable advance notice during normal business hours,
to periodically audit and inspect all books, records, and papers of the other
Party solely in connection with the Assumed Policies or Claims in connection
therewith and the performance of the Claims, underwriting and other
administration services pursuant to Article 4. Each Party shall treat the other
Party’s books, records, and papers in confidence.

(e)        HCPCI agrees that so long as this Agreement shall be in force, it
will have capital and surplus of not less than the amount necessary to comply
with the Applicable Laws of its domiciliary jurisdiction. HCPCI agrees to
maintain reserves consistent with the Applicable Laws of any jurisdiction having
regulatory authority over HCPCI.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 4

CLAIMS ADMINISTRATION

(a)        On and after the Assumption Effective Date, the Company will provide
prompt notice to HCPCI or its designee of all Claims for Post-Assumption Losses
which may be received by or on behalf of the Company or its Affiliates (but only
to the extent such Claims are not otherwise known or reported to HCPCI or any of
its Affiliates), and HCPCI or its designee will have the obligation to
administer, investigate and defend, as applicable, at its own expense, any Claim
for Post Assumption Losses. HCPCI shall have no duty, responsibility or
obligation to administer any Claims occurring prior to the Assumption Effective
Date or arising from or in any way associated with an event occurring before the
Assumption Effective Date. At the request of HCPCI or such designee, the Company
will jointly associate with HCPCI, at the expense of HCPCI, in the defense or
control of any Claim, suit or proceeding involving the Assumed Policies, and the
Company shall reasonably cooperate with HCPCI or such designee, at the expense
of HCPCI, in every respect to procure the most favorable disposition of such
claim, suit or proceeding.

(b)        The Company grants to HCPCI or one or more of HCPCI’s Affiliates
designated by HCPCI, as of the Assumption Effective Date, authority in all
matters relating to the administration of the Assumed Policies and any Claims
for Post-Assumption Losses covered by this Agreement, including the authority
(i) to pay and adjust Claims for Post-Assumption Losses which may be received by
or on behalf of the Company, and (ii) to communicate directly with policyholders
and to collect on behalf of the Company unpaid Premiums attributed solely to the
Assumed Policies on and after the Assumption Effective Date. In exercising such
authorities, HCPCI or any such Affiliate may delegate the performance of any
duty described above to a third party; provided that no such delegation shall
relieve HCPCI of its obligations hereunder. Subject to the forgoing limitation,
effective as of the Assumption Effective Date, the Company hereby appoints HCPCI
as its attorney-in-fact with respect to the rights, duties and privileges and
obligations of the Company in and to the Assumed Policies, with full power and
authority to act in the name, place and stead of the Company with respect to
such contracts, including without limitation, the power to service such
contracts, to adjust, defend, settle and to pay all Claims for Post-Assumption
Losses, to recover salvage and subrogation for any Post-Assumption Losses
incurred and to take such other and further actions as may be necessary or
desirable to effect the transactions contemplated by this Agreement. As part of
the foregoing, the Company grants full authority to HCPCI to adjust, settle or
compromise all Post-Assumption Losses hereunder, and all such adjustments,
settlements and compromises shall be binding on the Company. The Company agrees,
at HCPCI’s expense, to cooperate fully with HCPCI in the transfer of such
administration, and HCPCI agrees to be responsible for such administration.

(c)        HCPCI shall maintain sufficient resources and adequate staffing
levels of personnel with appropriate experience to administer Claims for
Post-Assumption Losses under the Assumed Policies in a professional manner in
accordance with all Applicable Laws.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE 5

REGULATORY MATTERS

At all times during the term of this Agreement, the Company and HCPCI shall hold
and maintain all licenses and authorizations required under Applicable Law and
otherwise take all actions that may be necessary to perform its obligations
hereunder.

ARTICLE 6

DUTY OF COOPERATION

Each Party hereto shall cooperate fully with the other (and Company shall cause
its vendors to cooperate) in all reasonable respects in order to accomplish the
objectives of this Agreement, all at the expense of the requesting Party.

ARTICLE 7

RESOLUTION OF DISPUTES

(a)        Except as otherwise provided in Section 3.1(a), any dispute arising
out of the interpretation, performance or breach of this Agreement, including
the formation or validity hereof, that the Parties are unable to resolve after
good faith negotiations shall be submitted for decision to a panel of three
arbitrators. The arbitration shall be conducted under the American Arbitration
Association Commercial Arbitration Rules, except as may be specifically modified
herein. Notice requesting arbitration shall be in writing and sent certified or
registered mail, return receipt requested, or by overnight courier service, to
the Party against whom relief is sought.

(b)        Each Party shall choose one individual as an arbitrator and the two
arbitrators shall then choose a third arbitrator who shall preside at the
hearing. If either Party fails to appoint an arbitrator within thirty (30) days
after being requested to do so by the other Party, the latter, after ten
(10) days’ notice by certified or registered mail or by overnight courier
service of its intention to do so, may appoint the third arbitrator. If the two
individuals are unable to agree upon the third arbitrator within thirty
(30) days of their appointment, the third arbitrator shall be selected as
follows: each arbitrator shall select three individuals and submit their names
to the other arbitrator. In the event a name appears on both lists, that person
shall be the third arbitrator. Otherwise, or in the event that more than one
name appears on both lists, each arbitrator shall strike two from the other
arbitrator’s list. Of the two persons remaining, one shall be chosen as the
third arbitrator by drawing lots.

(c)        Within thirty (30) days after the appointment of the third
arbitrator, the arbitrators shall jointly determine timely periods for the
filing of briefs with the panel, discovery procedures and schedules for
hearings. The arbitrators shall be relieved of all judicial formalities and
shall not be bound by the strict rules of law, but, rather, shall view this
Agreement as an honourable engagement between the Parties. The arbitration shall
take place in Tampa, Florida or such other location as mutually agreed upon by
the parties. The decision of the majority of the arbitrators, when rendered in
writing, shall be final and binding. The arbitrators are empowered to grant
interim relief, as they may deem appropriate.

 

- 15 -



--------------------------------------------------------------------------------

(d)        The arbitrators shall make their decision considering the customs and
practices of the applicable insurance and reinsurance business and as promptly
as possible following the termination of hearings. Judgment upon the award may
be entered in any court of competent jurisdiction.

(e)        The Parties intend this Article to be enforceable in accordance with
the Federal Arbitration Act (9 U.S.C. Section 1, et seq.), including any
amendments to that Act which are subsequently adopted, notwithstanding any other
choice of law provision set forth in this Agreement. In the event that either
party refuses to submit to arbitration as required herein, the other Party may
request the United States Federal District Court for the Middle District of
Florida to compel arbitration in accordance with the Federal Arbitration Act.
Both Parties consent to the jurisdiction of such court to enforce this article
and to confirm and enforce the performance of any award of the arbitrators.

(f)        Each Party shall bear the costs of its chosen arbitrator and, unless
the panel awards otherwise, its own attorneys’ fees, and jointly and equally
bear, with the other Party, the costs of the third arbitrator and of the
arbitration, including arbitrator travel and lodging, court reporters, room
rental fees, et. al. The arbitrators may, in their discretion, award such
further costs and expenses as they may consider appropriate, including
attorneys’ fees to the extent permitted by the Applicable Law governing the
arbitration.

ARTICLE 8

REPLACEMENT POLICIES

Section 8.1        Right to Offer Replacement Policies and Renewals.

(a)        From and after the Assumption Effective Date, HCPCI, in its name, is
authorized to and may (directly or indirectly) solicit, quote, bind, write
and/or issue, or cause to be solicited, quoted, bound, written and/or issued to
any Company policyholder Replacement Policies upon the expiration, cancellation
or anniversary of such policyholder’s contract with the Company relating to the
Assumed Policies, on the respective forms and rates of HCPCI, subject to and in
accordance with Applicable Law.

(b)        HCPCI shall offer to issue a Replacement Policy to each policyholder
of the Assumed Policies, subject to HCPCI’s determination in its sole discretion
that each such policyholder satisfies HCPCI’s underwriting and other criteria.

(c)        Except as required by Applicable Law or the applicable Assumed
Policies, neither the Company nor any of its Affiliates shall attempt to
solicit, sell, write or issue any evidence of insurance constituting the Assumed
Policies that would have the effect of canceling any Assumed Policies prior to
the end of their natural terms without the prior written consent of HCPCI.

 

- 16 -



--------------------------------------------------------------------------------

(d)        The Company shall cause its Affiliates, including HomeWise Management
Company, to cooperate with HCPCI in connection with fulfilling its obligations
and duties arising under this Agreement, and the Company will enter into and
execute amendments to any contracts with such Affiliates as may be necessary or
appropriate to fulfill the terms of this Agreement. At a minimum, such
amendments shall cause such Affiliates to assign any right, title, or interest
they may have to renewals in or to the Assumed Policies to HCPCI and to release
the Company and HCPCI from any liability or claims for all or any portion of the
Premiums.

(e)        The Company covenants and agrees, from and after the date of
execution of this Agreement, following written notice by HCPCI to the Company,
to provide, to the extent permitted by Applicable Law and contractual
obligations with third parties, to HCPCI and its respective Representatives
reasonable access during normal business hours to the originals or copies of all
books and records relating to the Assumed Policies (to the extent such books and
records are not in the possession or control of HCPCI or its Affiliates) and to
reasonably make available to HCPCI any such Representatives or employees of the
Company or any of its Affiliates with knowledge thereof; provided, however, that
HCPCI shall not have access to or use, and will not permit any of its Affiliates
or any of their respective Representatives, to have access to or use any of the
items referred to in this Section 8.1 in a manner that would (i) cause the
Company or its Affiliates to be in breach of any contract with any Person, and
(ii) be in violation of any Applicable Law, including any applicable state or
federal privacy laws.

Section 8.2        Communications with Producers and Policyholders.

From and after the date of execution of this Agreement, in all cases subject to
Applicable Law, the Company shall make reasonably available during business
hours and upon reasonable notice employees of the Company or its Affiliates
reasonably requested by HCPCI or its Representatives, to assist HCPCI in
retaining the Assumed Policies, including, without limitation, scheduling
meetings and conference calls among the Company, HCPCI and producers and sending
communications (the content of which shall be subject to the Company’s prior
review and reasonable approval) to producers, the actual out-of-pocket allocable
costs of which will be borne by HCPCI or its Representatives, for the purpose of
encouraging producers or policyholders to enter into contractual arrangements
with HCPCI or its Representatives from and after the Assumption Effective Date,
as reasonably requested by HCPCI. HCPCI may use the names and marks of the
Company in connection with its efforts to retain the Assumed Policies, subject
to approval by the Company, such approval not to be unreasonably withheld.

Section 8.3        Non-Solicitation With Respect to the Assumed Policies.

(a)        The Company agrees that, from and after Assumption Effective Date,
the Company shall not, directly or indirectly, solicit, market, offer, bind,
enter into or issue insurance contracts, policies, treaties or slips for or
relating to, the Assumed Policies. From and after the Assumption Effective Date,
the Company shall not use or permit the use of Confidential Information by its
Affiliates (in the case of Affiliates, only to the extent such Affiliates owe a
fiduciary, contractual or implied duty of confidentiality to the Company with
respect to such Confidential Information) or any other Person (except for HCPCI
or its designated Affiliates) to solicit, market, offer, bind enter into or
issue insurance contracts, policies, treaties, slips for or relating to the
Assumed Policies.

 

- 17 -



--------------------------------------------------------------------------------

(b)        The Parties hereto acknowledge that the restrictions contained in
this Section 8.3 were specifically negotiated to induce HCPCI to enter into this
Agreement and are reasonable and necessary to protect the legitimate interests
of HCPCI, that HCPCI shall not have an adequate remedy at law for any actual or
attempted breach or violation of this Section 8.3 and that HCPCI, in addition to
any other rights or remedies, shall be entitled to specific performance,
injunctive and other equitable relief for any actual or attempted breach or
violation, as well as reasonable attorneys’ fees incurred in successfully
enforcing the covenants in this Section 8.3 against any such actual or attempted
breach or violation. Anything in this Agreement to the contrary notwithstanding,
the rights of HCPCI under this Section 8.3 shall inure to the benefit of any
successor or assign of HCPCI, including, without limitation, any Person
acquiring, directly or indirectly, all or substantially all of the assets of
HCPCI, whether by merger, consolidation, sale or otherwise.

(c)        The provisions of this Section 8.3 shall survive expiration or
termination of this Agreement.

ARTICLE 9

REGULATORY APPROVALS

The Company and HCPCI shall submit all necessary registrations, filings and
notices with, and obtain all necessary consents, approvals, qualifications and
waivers from, all Governmental Entities and other parties which may be required
under Applicable Law as a result of the transactions contemplated by, or to
perform its respective obligations under, this Agreement, including the Florida
Office of Insurance Regulation. The Parties agree that where formal approval is
required by any Governmental Entity, this Agreement shall not be effective as to
any and all Assumed Policies in such jurisdiction until such approval is
obtained.

ARTICLE 10

TERMINATION

This Agreement shall not be subject to termination by any Party except (i) by
written agreement between HCPCI and the Company on the date indicated by such
agreement, after receipt of any required approval from Governmental Entities, or
(ii) at the election of HCPCI in its sole discretion immediately upon any breach
by the Company of its covenants, representations, warranties or conditions
included in Article 2 or 3 that would have a material adverse effect on the
transactions contemplated by this Agreement. In the event the transfer of the
Unearned Premium Reserves to, or collection of Premiums by, HCPCI is invalidated
in its entirety or HCPCI is otherwise ordered to return such funds to the
Company or other Person, HCPCI shall have no duty, obligation or liability to
administer or pay any Post-Assumption Losses or Claims arising under the Assumed
Policies. Notwithstanding anything in this Agreement to the contrary, in the
event the Company for any reason fails to pay all or any portion of the Initial
UPR Transfer Amount, this Agreement may be terminated by HCPCI retroactively as
of the Assumption Effective Date, in which case HCPCI shall promptly repay to
the Company any and all of the Initial UPR Transfer Amount which may have
actually been paid by the Company under Section 3.1(a)(i), and HCPCI shall have
no duty, obligation or liability to administer or pay any Post-Assumption Losses
or Claims arising under any policies that otherwise would have become Assumed
Policies but for termination under this paragraph.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 11

INDEMNIFICATION

Section 11.1        Indemnification Obligations of the Company.

Subject to the provisions of this Agreement, the Company agrees to indemnify and
hold HCPCI and its Affiliates, predecessors, successors and assigns (and their
respective officers, directors, employees and agents) harmless from and against
and in respect of all liabilities, damages, losses, costs or expenses, including
attorneys’ fees, resulting from or relating to a breach by the Company or any of
its Affiliates of any covenant or agreement of the Company or any of its
Affiliates in this Agreement and for Pre-Assumption Effective Date Liabilities.

Section 11.2        Indemnification Obligations of HCPCI.

Subject to the provisions of this Agreement, HCPCI agrees to indemnify and hold
the Company and its Affiliates, predecessors, successors and assigns (and their
respective officers, directors, employees and agents) harmless from and against
and in respect of all liabilities, damages, losses, costs or expenses, including
attorneys’ fees, resulting from or relating to a breach by HCPCI or any of its
Affiliates of any covenant or agreement of HCPCI or any such Affiliate in this
Agreement.

ARTICLE 12

MISCELLANEOUS

Section 12.1        Notices.

All notices, requests, demands and other communications hereunder shall be given
in writing and shall be: (a) personally delivered; (b) sent by telecopier,
facsimile transmission or other electronic means of transmitting written
documents; or (c) sent to the Parties at their respective addresses indicated
herein by registered or certified U.S. mail, return receipt requested and
postage prepaid, or by private overnight mail courier service. The respective
addresses to be used for all such notices, demands or requests are as follows:

 

- 19 -



--------------------------------------------------------------------------------

(a)         If to the Company, to:

HomeWise Insurance Company

c/o Glencoe Capital, LLC

222 West Adams Street, Suite 1000

Chicago, Illinois 60606

Attention: Portfolio Manager

Facsimile No.: (312) 795-0455

with copies to:

McDermott, Will & Emery

227 West Monroe Street

Chicago, Illinois 60606-5096

Attention: Scott M. Williams

Facsimile: (312) 984-7700

or to such other person or address as the Company shall furnish to HCPCI in
writing.

(b)         If to HCPCI, to:

Paresh Patel, Chief Executive Officer

5300 West Cypress Street, Suite 100

Tampa, FL 33607

(813) 405-3612 tel

(813) 865-0174 fax

pspatel@hcpci.com

with copy to

Andrew L. Graham, General Counsel

5300 West Cypress Street, Suite 100

Tampa, FL 33607

(813) 405-3615 tel

(813) 865-0174 fax

agraham@hcpci.com

or to such other person or address as HCPCI shall furnish to the Company in
writing.

If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal. Any Party
to this Agreement may change its address for the purposes of this Agreement by
giving notice thereof in accordance with this Section.

 

- 20 -



--------------------------------------------------------------------------------

Section 12.2        Assignment; Parties in Interest.

(a)        Assignment.    Except as expressly provided herein, the rights and
obligations of a Party hereunder may not be assigned, transferred or encumbered
without the prior written consent of the other Party.

(b)        Parties in Interest.    This Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the Parties and their respective
successors and permitted assigns. Except as provided in Section 3.2, nothing
contained herein shall be deemed to confer upon any other Person any right or
remedy under or by reason of this Agreement.

Section 12.3        Waivers and Amendments; Preservation of Remedies.

This Agreement may be amended, superseded, canceled, renewed or extended, and
the terms hereof may be waived, only by a written instrument signed by each of
the Parties or, in the case of a waiver, by the Party waiving compliance. No
delay on the part of any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any Party of any right, power, remedy or privilege, nor any single or partial
exercise of any such right, power, remedy or privilege, preclude any further
exercise thereof or the exercise of any other such right, remedy, power or
privilege. The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies that any Party may otherwise have under
Applicable Law or in equity.

Section 12.4        Governing Law; Venue.

This Agreement shall be construed and interpreted according to the internal laws
of the State of Florida excluding any choice of law rules that may direct the
application of the laws of another jurisdiction. Subject to the parties’
obligation to arbitrate any disputes in accordance with the provisions of
Article 7, the Parties hereby stipulate that any action or other legal
proceeding arising under or in connection with this Agreement may be commenced
and prosecuted in its entirety in the federal or state courts sitting in Tampa,
Florida, each Party hereby submitting to the personal jurisdiction thereof, and
the Parties agree not to raise the objection that such courts are not a
convenient forum. Process and pleadings mailed to a party at the address
provided in Section 12.1 shall be deemed properly served and accepted for all
purposes.

Section 12.5        Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

- 21 -



--------------------------------------------------------------------------------

Section 12.6        Entire Agreement; Merger.

This Agreement, and any exhibits, schedules and appendices attached hereto and
thereto, together constitute the final written integrated expression of all of
the agreements among the Parties with respect to the subject matter hereof and
is a complete and exclusive statement of those terms, and supersede all prior or
contemporaneous, written or oral, memoranda, arrangements, contracts and
understandings between the Parties relating to the subject matter hereof. Any
representations, promises, warranties or statements made by any Party which
differ in any way from the terms of this Agreement or any applicable provisions
contained in the Ancillary Agreements shall be given no force or effect. The
Parties specifically represent, each to the other, that there are no additional
or supplemental agreements or contracts between or among them related in any way
to the matters herein contained unless specifically included or referred to in
this Agreement. No addition to or modification of any provision of this
Agreement or any applicable provisions of the Renewal Rights Agreement shall be
binding upon either Party unless embodied in a dated written instrument signed
by both Parties.

Section 12.7        Exhibits and Schedules.

All exhibits, schedules and appendices are hereby incorporated by reference into
this Agreement as if they were set forth at length in the text of this
Agreement.

Section 12.8        Headings.

The headings in this Agreement are inserted for convenience only and shall not
constitute a part hereof.

Section 12.9        Severability.

If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under Applicable Law or regulations, that provision shall not apply and shall be
omitted to the extent so contrary, prohibited, or invalid; but the remainder of
this Agreement shall not be invalidated and shall be given full force and effect
insofar as possible.

Section 12.10        Expenses.

Regardless of whether or not the transactions contemplated in this Agreement are
consummated, each of the Parties shall bear their own expenses and the expenses
of its counsel and other agents in connection with the transactions contemplated
hereby, except as otherwise expressly provided for in this Agreement.

Section 12.11        Further Assurances.

HCPCI and the Company shall use commercially reasonable efforts to take, or
cause to be taken, all actions or do, or cause to be done, all things or execute
any documents necessary, proper or advisable to consummate and make effective
the transactions contemplated by this Agreement, subject to its terms; provided,
however, that any such additional documents must be reasonably satisfactory to
each of the Parties and not impose upon either Party any material liability,
risk or obligation not contemplated by this Agreement.

 

- 22 -



--------------------------------------------------------------------------------

Section 12.12        Currency.    The currency of this Agreement and all
transactions under this Agreement shall be in United States Dollars.

(Signature Page Follows)

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first written
above.

 

HOMEWISE INSURANCE COMPANY By     Title       HOMEOWNERS CHOICE PROPERTY &
CASUALTY INSURANCE COMPANY, INC. By     Title    

 

- 24 -



--------------------------------------------------------------------------------

Schedule 2.3(b) and 2.3(c)

 

•  

Note Purchase Agreement dated February 22, 2010 among HomeWise Holdings, Inc., a
wholly-owned subsidiary of Glencoe Acquisition, Inc. (“HW Holdings”) and the
other parties thereto (as amended from time to time, the “Senior Note Purchase
Agreement”) and the other documents executed in connection therewith, including,
without limitation, (a) those certain Security Agreements (as defined in the
Senior Note Purchase Agreement), (b) those certain Notes (as defined in the
Senior Note Purchase Agreement) and (c) that certain Premium Repayment Agreement
dated March 5, 2010 among HW Holdings and the other parties thereto
(collectively, as amended from time to time, the “HomeWise Loan Documents”).

 

•  

Note Purchase Agreement dated May 31, 2011 by and among Glencoe Acquisition,
Inc., First Home Acquisition Company, LLC, a wholly-owned subsidiary of Glencoe
Acquisition, Inc., Carlyle Multi-Strategy Master Fund Liquidating Trust and
Charles H. Powers, Sr. (as amended from time to time, the “Subordinated Note
Purchase Agreement”) and the other documents executed in connection therewith,
including, without limitation, (a) those certain Subsidiary Guarantees (as
defined in the Subordinated Note Purchase Agreement) and (b) those certain Notes
(as defined in the Subordinated Note Purchase Agreement) (collectively, as
amended from time to time, the “FHAC Loan Documents”).

 

•  

Underwriting Policy Administration and Processing Management Agreement dated
June 20, 2007, as amended from time to time, with Seibels, Bruce & Company

 

•  

Claims Administration Services Agreement dated June 20, 2007, as amended from
time to time, with Insurance Network Services, Inc.

 

•  

Letter agreement dated May 16, 2007, as amended from time to time, with Seibels,
Bruce & Company

 

•  

Service Agreement dated May 4, 2005, as amended from time to time, with First
Home Insurance Agency, LLC

 

•  

Managing Agency Contract dated January 1, 2006, as amended from time to time,
with HomeWise Management Company

 

•  

Quota Share Reinsurance Contract effective May 31, 2010, as amended from time to
time, with Greenlight Reinsurance Ltd.

 

•  

Master Expanded Market Agreement dated January 1, 2009, as amended from time to
time, with Ivantage Select Agency, Inc.

 

•  

Renewal Rights Agreement with Sawgrass



--------------------------------------------------------------------------------

•  

License Agreement dated December 1, 2009, as amended from time to time, with
Xactware Solutions, Inc.

 

•  

Access and Use Agreement dated December 1, 2009, as amended from time to time,
with AIR Worldwide

 

•  

Reinsurance contract with DE Shaw

 

•  

OIR approval and consent order

 

- 2 -